Title: From George Washington to Lieutenant Colonel Ludwig Weltner, 17 December 1779
From: Washington, George
To: Weltner, Ludwig


        
          Sir
          Hd Qrs Morristown 17th Decr 1779
        
        I have been favored with your letter of the 7th.
        A warrant has been issued and the money recieved by the officer employed on this occasion for the whole amount of the abstracts, and that expended for reinlisting.
        There being no arrangements formed for recruiting in the country, and the State bounties for short services so greatly exceeding the Continental, as to afford small prospect of success in such attempts, all I can do is to recommend to your best

endeavours the reinlisting those men whose times of service are nearly expiring before their leaving the regiment, upon such encouragement as is allowed by Congress; that is to every soldier or man reinlisting for the war a bounty of 200 Dollars, and a gratuity to the office[r] of ten.
        With regard to commissions to the officers you have named it is not at this time in our power to take up the matter And At least till some further arrangements take place things must remain in their present situation. I am &.
      